 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrangeCountyDistrictCouncilofCarpenters,AFL-CIO'andMartin Hageland Construction,Inc. and International Union of Operating Engi-neers,LocalUnion No. 12,AFL-CIO.2 Case21-CD-276March 30, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Martin Hageland Construction, Inc.,hereinafter referred to as Hageland, alleging that theCarpenters violated Section 8(b)(4)(D) of the Act.Pursuant to notice, a hearing was held before HearingOfficer James R. Hemingway on September 17, 1970.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and toadduce evidence bearing upon the issues. Thereafter,Respondent Carpenters filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.3 The Board has considered the brief of theCarpenters and the entire record in this case andmakes the following findings:1.THE BUSINESS OF EMPLOYERMartin Hageland Construction, Inc., the Employ-er, is engaged in the business of framing constructionwithin the construction industry with its headquar-ters in Santa Ana, California. All parties hereinstipulated that the Employer was an employer withinthemeaning of Section 2(2), (6), and (7) of the Act,and that in the course and conduct of its businessduring the 12 months preceding the hearing, theEmployer purchased and received buildingmaterialsin excess of $50,000, from suppliers within the State'Hereinafter referred to as Carpenters2Hereinafter referred to as Local 123Local 12 at the start of the hearing moved to dismiss these proceedingson the ground that the Employer was not a necessary party to a settlementof the dispute The Hearing Officer's denial of this motion was proper andwe hereby affirm his denial of the motionLocal12,inseekingdismissal,relieduponPlasterersLocal 79(SouthwesternConstructionCo) v N LR B,440 F 2d171 (C A D C) Inour opinion,that decision is clearly inapplicable to the facts in the instantcaseNonetheless,aswe previously stated inLathersUnion Local 104(Associated General Contractorsof America,Inc, etc(The Blaine PattyCompany)),186NLRBNo 70,we adhere to our longstanding andof California, who, in turn, purchased and receivedthese building materials from sources directly with-out the State of California.On the basis of these stipulated facts, we find thatthe Employer is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theCarpenters and Local 12 are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the Work inDisputeThe dispute in the instant case concerns thequestion as to whether carpenters or operatingengineersshould have been assigned by the Employ-er to operate a piece of equipment used in framingconstruction work known as the Pettibone forklift orPettibone high lift.This piece of mobile equipment, hereinafter re-ferred to as "Pettibone," is powered either by a dieselor gasoline power unit, has no fork as does a forklift,but rather has a large power-operated arm-likeextensionwith a platform at the end which can beraised and lowered to place the material which iscarried on such platform. In the instant case it wasused to transport materials used by the Employer inhis framing construction work which is essentiallycarpentry work.4The Employer at thetimethis dispute arose wasengaged in the framing construction work on a low-level apartment building in Tustin, Orange County,California.At the start of the construction theEmployer assigned the operation of the Pettibone toone of its carpenters, a member of the DistrictCouncil.On or about April 2, 1970, Vinson C. Purvis,business agent for Local 12, gave a "citation" to theEmployer which included a demand that the Em-ployer pay to Local 12 the equivalent of the dailywage paid an operating engineer on a framingconstruction job in Orange County which Hagelandconsistent position that Section 10(k) must beinterpretedto mean that theemployer controlling the workassignmentin addition torival unions orgroups of employers involved comprise the parties to suchdisputeand allmust approve and enter into a voluntary settlement procedure in order topreclude ahearingand determination pursuant toSection10(k)of the Act.4This type ofequipment was first introduced for use in the constructionindustry in or about 1960 or 1961 It is used most generally by buildingcontractorsor subcontractors doing framing construction work inconnection with homes and up to three-story apartmentsThis equipment was designated by the parties at the hearing as a"Pettibone forklift" but the manufacturer's designation is "Pettibone-HighLift "189 NLRB No. 62 ORANGE COUNTY DIST COUNCILOF CARPENTERShad started 2 to 3 weeks earlier.Thisdemand byLocal 12was predicated on an alleged violation ofthe Employer's contract with Local 12 by reason oftheEmployer'sassignment of the operation of thePettibone to Carpenters.5Hageland first adopted the Pettibone for use on itsframing construction in or about 1964 and has useditconsistently since that time in its frame construc-tion work.It also has consistently used carpenters asoperators of the Pettibone at all times with the oneexception previously noted.Thispractice of theEmployer in the use of carpenters to operate thePettibone was pursuant to its longstanding collective-bargaining agreement with the Carpenters.Shortly after the demand madeby Local 12, theEmployer notified the Carpenters that,in view of thedemandof Local 12,itwould start using members ofLocal 12to operate the Pettibone.The Carpentersthen informed the Employer that if this work wasreassigned the carpenters would walk out on strike.The Employerthen filed its charge against theCarpentersallegingaviolationofSection8(b)(4)(D).6B.The Contentionsof theParties1.The Employer (ChargingParty)and Carpen-tersHageland and the Carpenters contend that thework here in disputeproperlybelongs to theCarpenters.They arguethat the operation of thePettibone has been historically the work of Carpen-ters since its introduction in 1961 or 1962 and hasbeen assignedby themajority of the framingsubcontractors to members of the Carpenters inOrange County,CaliforniaOn the merits the Employer prefers that the workin question be assigned to the Carpenters, membersof the Orange County District Council of ofCarpenters.The Employer,at all times since itadopted the use of the Pettibone in 1964, haspursuant to its collective-bargaining agreement withthe Carpenters,with but the one exception previouslynoted, employed carpenters to operate the Pettibone.Further,the Employer justifies its assignment on the5Hageland in October 1969, while acting as a framingsubcontractor fora general contractor on an apartment project inOrange County, California,signed a short-form agreement with Local12This action on part ofHageland was brought aboutby the factthat Local 12 had gone to thegeneral contractor and demandedtheworkThegeneral contractor'ssuperintendent,fearing that a work stoppage might ensueifLocal 12members were not used,prevailedupon Hageland to agree to use operatingengineerson that jobHageland didsignon October21, 1969, asupplemental agreement to the existingMaster LaborAgreement betweenLocal 12 andSouthernCalifornia General Contractors,and used operatingengineers,members ofLocal 12,on that one job with very unsatisfactoryresultsB It should be notedthat no Section 10(1) proceedings were initiated inthe instant proceedingsLocal 12 agreedto cease issuing"citations" untilthismatter was settled,presumablyas Local 12'sbusiness agent testified,"until such time as something like this[Board preceedings]came up wherewe could get the answers "439basis of relative skills, economy, and efficiency ofoperation, and the maintenance of a stable andeffectivework force. The Carpenters fully concurwith the Employer's position in all respects.2.Local 12, Operating EngineersThe Operating Engineers contend that by virtue ofthe terms of a collective-bargaining agreement withtheEmployer entered into on October 21, 1969,which was still in effect at the time of the hearingherein, the work in dispute should be assigned to theOperating Engineers. Local 12 further argued at thehearing that since the Employer signed two collec-tive-bargaining agreements, both covering the disput-edwork, and thatsincethe labor orgainzationsinvolved herein have a method for settling thedispute, without the participation of the Employer,the matter is not one properly for Board action, andon that basis moved for dismissal of this proceeding.?C.Applicability of the StatuteBefore the Board proceeds with a determination ofa dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Therecord shows, and Local 12 does not deny, that onMarch 3 and 4, 1970, it served upon the Employer"citations" wherein it demanded that the Employermake payment to the Operating Engineers TrustFund of an operating engineer's day's wages forevery day worked by a carpenter. This claim anddemand was reiterated at the hearing by Local 12. Inour opinion this demand by Local 12, by itsinsistencethat the work to which the carpenters hadbeen assigned, and were being paid for, which wouldrequire that operatingengineersalso be paid for thesame work without performing any of such work,suffices to create ajurisdictional dispute.8 The recordalso discloses that when the Employer approachedtheCarpenters and informed them of Local 12'sdemand the Carpenters, who had about 55 membersemployed on the project in question, threatened to"pull all the carpenters off the job" if the work in7Section 10(k) requires,inter a/a,that "within ten days after notice thatsuch[a] charge has been filed,the partiessubmit to the Boardsatisfactory evidence that they haveagreed upon methods for thevoluntary adjustment of the disputeupon such voluntary adjustmentof the dispute,such charge shall be dismissed"The only notice Local 12ever sent to the Board was a letter from its counsel dated July 30, 1970,over 3 months after the filing of the charges herein,in which it was allegedthat [since]the two unions and theEmployerhad agreed upon "avoluntarymethod for the settlement of their dispute,there should not be a10(k) hearing"In view of the failure of Local 12 or any of the parties tosubmit at any time satisfactory evidence that the two unions and theEmployer had an agreed-upon voluntary method for the settlement of theirdispute,we find the instant matter is properly before us Accordingly,Local 12's motion to quash is hereby denied8NLRBv Local 1291,I LA,368 F 2d 107 (C A 3), enfg 152 NLRB676, cert denied386 U S 1033 440DECISIONSOF NATIONALLABOR RELATIONS BOARDdisputewas assigned to members of Local 12.Accordingly, we conclude that, on the basis of theentire record, there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that the dispute is properly before the Board fordetermination.9D.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to the various relevant factors.ioPursuant to this mandate, the Board in theJ.AJonescaseli stated that it would thenceforth deter-mine the proper assignment of disputed work onlyafter taking into account and balancing all relevantfactors. The following factors are asserted in supportof the claims of the parties herein.1.Collective-bargaining agreementsThe current contract between the Employer andtheCarpenters is what is known as a Carpentersshort-form agreement which incorporates by refer-ence the terms of the Master Labor Agreement forSouthern California,12 with several exceptions. Theselatter exceptions in the short-form agreements, whichare executed by contractors who are not members ofthe signatory employer associations, specificallyexclude the dispute settlement procedure which iscontained in the Master Labor Agreement.The Employer on October 21, 1969, signed anagreement with Local 12 which agreement, by itsterms, incorporates the terms and conditions of thecollective-bargaining agreement known as the Mas-terLabor Agreement between Southern CaliforniaGeneral Contractors and International Union ofOperating Engineers, Local 12, executed on July 1,1969, with an expiration date of July 1, 1974. Thiscontract was entered into by the Employer whileacting as a subcontractor on an apartment buildingproject and was adhered to by the Employer only onthis one project. It appears that the Employer startedsuch project using carpenters to operate the Petti-bone as it had done since 1964 when it first acquiredthis type of equipment. Carpenters operated the9See also In7, supra10N L R Bv Radio & Television Broadcast EngineersUnion, Local 1212,InternationalBrotherhoodofElectricalWorkers,AFL-CIO (ColumbiaBroadcastingSystem),364 U S 57311J A JonesConstructionCompany,135 NLRB 140212ThisMasterAgreement which is known as Carpenters ElevenSouthernCounties [of California[Agreement covering alltypesofcarpenters'work was executedbetween contractor groups andthe UnitedBrotherhoodof Carpentersand Joinersof Americafor its affiliated DistrictCouncils and Local Unionsin such 11-county area,includingOrangeCounty Thisagreement was executedby the parties on May 1, 1962, andhas been amended at various times thereafter The last amendment was onDecember23, 1969,with the expiration date of June15, 197313Although thetypeofPettiboneused by theEmployer was firstintroduced for use inthe framingconstructionindustry inor about 1960 or1961 and adopted for use bynumerous framing contractors in OrangePettibone from the start of the work by the Employerand did so for a period of 2 to 3 weeks. Arepresentative of Local 12 subsequently appeared atthe jobsite and demanded that the operation of thePettibone be performed by members of Local 12.The general contractor's superintendent, fearing thata work stoppage might result if Local 12's demandwas not met, prevailed upon the Employer to useoperating engineers to operate the Pettibone on thisparticular project.13 The Employer alleges that inaddition to the pressure from its general contractorto avoid a work stoppage it agreed to use operatingengineers to operate the Pettibone if Local 12 couldfurnish competent operators. Upon assurance fromLocal 12 that it had competent operators for thisequipment the Employer signed the Local 12agreement. The Employer alleges that during thetime it used operating engineers on this single projectits experience was very unsatisfactory because of theoperating engineersmembers' unfamiliaritywithcarpentry work in framing construction. As a resulttheEmployer returned after completion of suchproject to the use of the carpenters, as it had for over5 prior years, on the Pettibone.It is also clear from the record that even though thecollective-bargaining agreement the Employer signedwith Local 12 contains provisions for the settlementof jurisdictional disputes, Local 12 never took anyaction to invoke such provisions. Accordingly, this isnot a factor in the instant proceeding.Inview of all the circumstances and the "areapractice," discussedinfra,which we deem relevant tothisdispute,we do not find that the collective-bargaining agreement between the Employer andLocal 12 is controlling.2.Company and industry practicesThe Pettibone was primarily built for use in theframing phase in home construction and similar typeof construction such as low-level type apartments.The record discloses that Orange County framingcontractors started adopting the Pettibone for use inhome construction right after its introduction in orabout 1960 or 1961. The Employer began to use theCounty, therenever wasany seriousattempt onthe part of Local 12 toclaim this type of work foritsmembers until about1968 or 1969It is to benoted thatwhileLocal12'sagreements claim jurisdictionover theoperationof forkliftsthe Pettiboneisnot actually a forklift. While it has apower unit and requires an operator,ithas attached to the power unit alifting arm with a wide platform attached at the end of the arm on whichthematerial,such as plywood,joints, trusses,lumber, and like materialused in framing,isplaced the arm and platform can be raised to a heightof approximately 20 feet and extended horizontally about 16 feet In factthe operator disburses the material and lines out the work in advance ofthe actual framing constructionby carpentersIn addition, the carpenteroperatorat times doescarpentrywork with and on the materials he hasunloadedThere was some evidence that somePettiboneshave a boomattachmentThe operationof this typeof equipment is not underconsideration in this proceeding ORANGE COUNTYDIST.COUNCIL OFCARPENTERSPettibone in 1964. The Employer and the majority offraming contractors have used carpenters to operatethe Pettibone from the time of its introduction up tothe present time.14 There does not appear to havebeen any serious objection to the use of Carpenterson the Pettibone until 1968 when the OperatingEngineers attempted to assert jurisdiction for its itsmembers as operators for the Pettibone. Local 12'sclaim to jurisdiction is based upon the fact that itscollective-bargaining agreement with the contractorscovers "forklifts."Technically the Pettibone, aspreviously stated, is not a forklift, although some-what similar in operation; rather it is a toolspecifically designed for use in the framing construc-tion industry. It is clear from the record that amajorityof framing construction contractors inOrange County have employed carpenters to operatethe Pettibone. In view of these considerations, wefind that company and industry practices favor theCarpenters.3.Relative skills, economy, and efficiency ofoperationsThe Pettibone has been used as a tool by theframing construction industry in the building ofhomes, walkup or garden type apartments and insome instances where adaptable on one- and two-story commercial building construction. This ma-chine has been operated, when used by a framingconstruction contractor, almost exclusively by Car-penters. The carpenter operating the Pettibone in aproduction framing operation disburses the materialsand lines out the work in advance of the work to beperformed by the other carpenters. In other words,the operator is a keyman in production. In additionthe carpenter-operator often works off the lift itselfto perform carpentry work on the materials he haslifted into position. The carpenter-operator is alsorequired to have a thorough knowledge of thematerials to be used in framing construction, pick upsuch materials when required, and place the materi-als at the proper place and sequence on the framingproject. Also, when the Pettibone is not in operationthe carpenter-operator performs regular carpentrywork on the project. Whileit isnot disputed thatOperating Engineers after a short training periodcould operate the Pettibone, it is apparent that itwould take a considerable amount of time for anopeating engineer to develop the skill, precision, andknowledge of materials, and to acquire the skill acarpenter has acquired, over the years, in the exerciseof his trade. Even though an operating engineer after14The Employertestified that an attempt to use membersof Local 12was made only on one project with very unsatisfactory results After thistheEmployer,ashad been its prior practice,revertedto the use ofcarpenters to operate the Pettibone441long training might master a knowledge of materialsand their placement, he would only perform thepickup and placement of materials with the result ofincreasedman-hours, lost man-hours, and higheroverall costs, and he would be idle, for which time hewould be paid, during the time that these operationsare not needed. On the other hand, the carpenter-operator is engaged in an almost continuous opera-tionwhile operating the Pettibone and performingcarpentrywork with the result of economy inperformance of the work. Obviously, if the workassignment remains as it is, using but one employeegroup instead of two, it results in better utilization ofskillswhich in turn results in greater efficiency andeconomy. Therefore, we find that the factors of skill,economy, and efficiency of operations favor theCarpenters.4.Gain or loss of employmentThe Carpenters, as previously stated, have per-formed the work of Pettibone operator for a periodextending back over the past 10 years. It is clear fromthe record that the Employer has used carpentersfor about 6 years and has throughout this perioddeveloped a trained work complement to performthiswork. On the other hand, the record disclosesthatLocal 12, if the assignmentweremade tothem,would have to develop and train membersto perform this work. Thus, any assignment madeto members of Local 12 could only result in thedisplacement of the Employer's trained and experi-enced carpenter-operators. Therefore, we find that theemployment factor favors members of the Carpentersrather than members of Local 12.6.Employer'spreferenceThe fact that Hageland prefersan award to itsemployees represented by the Carpentersisa factorwhich supportsassignmentto the Carpenters.ConclusionsUpon the entire record in this case and theforegoing consideration of all the factors, in particu-lar the factors of company and industry practices,employer preference,relative skills, efficiency andeconomy of operations,and gain or loss of employ-ment,we conclude that the employees of theEmployerwho are represented by the OrangeCountyDistrict Council of Carpenters,AFL-CIO,are entitled to the work in question, and we shalldetermine the dispute in their favor. 441ADECISIONSOF NATIONALLABOR RELATIONS BOARDDETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings,and the entire record in thisproceeding,theNational Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of Martin Hageland Construction, Inc.,represented by Orange county District Council ofCarpenters,AFL-CIO,are entitled to perform thework of operating the Pettibone forklift, also knownas Pettibone High Lift, in framing construction workin the construction industry for this Employer withinthe geographical jurisdiction(Orange County, Cali-fornia)of OrangeCountyDistrict Council of Carpen-ters,AFL-CIO.